DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on January 20, 2022 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DANIEL DREXLER on March 14, 2022.
Claims 1 and 18 are amended as follows:

determining a transmission mode of the first signal according to the following: a relationship information between a downlink control information (DCI)[[downlink control information(DCI)]] corresponding to the first signal and a downlink control information corresponding to the second signal, wherein the first signal and the second signal comprise[[comprises]] uplink control information; and 
sending or receiving the first signal using the determined transmission mode; 
wherein the determined transmission mode comprises a multiplexing mode between the first signal and the second signal.
18. (Currently amended) A device for signal transmission based on a relationship between a first signal and a second signal, comprising: 
determining a transmission mode of the first signal according to the following: 
a relationship information between a downlink control information (DCI)[[downlink control information(DCI)]] corresponding to the first signal and a downlink control information corresponding to the second signal, wherein the first comprise[[comprises]] uplink control information; and 
sending or receiving the first signal using the determined transmission mode; 
wherein the determined transmission mode comprises a multiplexing mode between the first signal and the second signal.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 1, 2022. Claims 1-2, 10, 17-18 and 20 have been amended; claims 3-9, 11-16 and 19 have been deleted; new claims 21-34 are added. Claims 1-2, 10, 17-18 and 20-34 are currently pending. This communication is considered fully responsive and sets forth below.
5.	Objection to Specification: in the Response, filed February 1, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
6.	Drawing Objection: in the Response filed February 1, 2022, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 


Allowable Subject Matter
8.	Claims 1-2, 10, 17-18 and 20-34 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Huang et al. (US 2020/0007292) and Zhang et al. (US 10,863,494) are generally directed to various aspects of spatial filtering formed by a weighted value on a transmit/receiving antenna array, for a case in which there is a auasi-co-location (QCL) relationship between antenna ports of at least two serving cells, wherein large-scale channel information of one antenna port can be inferred from large-scale channel information of the other antenna port, and the large-scale channel information includes an average channel gain, a Doppler spread, a Doppler shift, an average delay, and a delay spread; allocating time domain resource in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions. 

“determining a transmission mode of the first signal according to the following: a relationship information between a downlink control information (DCI) corresponding to the first signal and a downlink control information corresponding to the second signal, wherein the first signal and the second signal comprises uplink control information;” and “wherein the determined transmission mode comprises a multiplexing mode between the first signal and the second signal,” as specified in claim 1. 
Similar limitations are included in claim 18.
Dependent claims 2, 10, 17 and 20-34 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473